Title: Wilhem & Jan Willink and Nicolaas & Jacob van Staphorst to John Adams, 23 Dec. 1785
From: Van Staphorst, Jacob,Van Staphorst, Nicholas,Willink, Wilhem,Willink, Jan
To: Adams, John


          
            
              Sir,
            
            

              Amsterdam

               the 23d: Xber 1785
            
          

          We have before us Your Excells. most
            Esteemed favour of the 13h. Instt. and have taken Duely Notice of the acceptances Made by Your Excells. to whom all honour will be done by Messr. Puller.
          We observe what Your Excells. is
            pleased to Say about the Credit of £1000 Stg. in favour of Mr. Jesferson, of Which We Made mention in Our Last Letter, Messr. Van den Yver freres & Co. of Paris Wrote us in date 18 Novembr. the
            Following. “Mr. Jesferson vient de nous remettre une Lettre
            de Credit que Son Excella. Monsr. Adams Lui a laisse ici a la Veille de son depart pour Londres, De Mille
            Livres, Sterlings, a Compte des quels il a fourni Sur nous Au Colonel Humphrys un mandat
            que Voici de . . . . . . . . . . . £6500. —
          que Nous Lui arons paye, & dont nous
          Vous debittons Avec La Commr. Ordinaire a 1 pct. 65. ——
          £6565. —
          dont Nous, disposerons par Occasion, la, Lettre, de Monsieur Adams porte
            que vous dever porter Les dittes Mille Livres Sterlings, Si on en dispose Au Compte du
            Congres”
          It is not impossible Sir that thro your many Transactions, this is
            Escaped your Memory, as The Bill of £6500. Drawned by Mr.
              Tho Jesferson, in dte. of 16
              Novr. and Signed by Mr. D
            Humphrys reposes into our hands—.
          As the Time for advertising the Payment of the Intrest of the 2 Mns. is drawing Near, and we,
            have not received any orders there about from the Commissioners We Shall be Very glad to
            receive yours, thereon, to proceed in Consequence.
          We have the Honour to Remain with due respect / Sir / Your
              Excells. most Obedt. humble
            Servants

          
            
              Wilhem & Jan Willink 
            
          
          
            
              Nichs. & Jacob van
                Staphorst
            
          
        